DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-8 of US Application No. 16/933,079 are currently pending and have been examined. Applicant amended claims 2, 3, 7 and 8 and canceled claim 1.

Response to Arguments/Amendments
The previous interpretation of claim 7 under 35 USC § 112(f) is withdrawn. The claim is amended such that § 112(f) is not invoked. Since § 112(f) is not invoked, the corresponding rejection of claim 7 under § 112(b) is also withdrawn.

The previous rejection of claim 1 under 35 USC § 101 is withdrawn because Applicant canceled claim 1.

The previous rejections of claims 2-8 under 35 USC § 102 and 103 are withdrawn in consideration of amended independent claims 2, 7 and 8. However, new rejections of claims 2-8 under § 102 or 103 are set forth below.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “a presence of light indicated in a map has been created by” but should recite – a presence of light indicated in a map that has been created by –.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Strassenburg-Kleciak (US 2016/0097644 A1, “Strassenburg”).

Regarding claims 2, 7 and 8, Strassenburg discloses a navigation system and method of determining a vehicle position and teaches:
detecting first surroundings data values representing surroundings of the vehicle (image sensor 6 capture image data – see at least Fig. 6 and ¶ [0057]; field of view of image sensor – see at least Fig. 10 and ¶ [0094]);
identifying, from the first surroundings data values, presence of light in the surroundings of the vehicle (light emitted by street lights 51-57 may be detected in image data – see at least ¶ [0060]; which street lights are located in the field of view of the image sensor is determined – see at least Fig. 10 and ¶ [0094]); 
comparing a position of the light whose presence has been identified to information regarding a presence of light indicated in a map (a light pattern is predicted based on the street lighting data and is compared to the image data – see at least Fig. 10 and ¶ [0096]), [that] has been created by:
receiving second surroundings data values that represent drivable surroundings (a database which includes the street lighting data may be generated by capturing images as a vehicle travels through an area at night – see at least ¶ [0127]); 
identifying from the second surroundings data values presence of light at a position (images may be analyzed to determine positions of street lights – see at least ¶ [0127]); 
providing a base map representing at least one area, which includes the drivable surroundings of the vehicle (map database – see at least Fig. 2 and ¶ [0039]); and 
creating the map by overlaying on the base map an indication of the light identified from the second surroundings data values at a position of the base map corresponding to the position of the light identified from the second surroundings data values (map database stores street lighting data which indicates positions at which street lights are installed – see at least Fig. 2 and ¶ [0039]); 
classifying a type of a source of the light whose presence has been identified from the first surroundings data values based on the comparison (street lighting data includes type data 15 indicative of a type of street light – see at least Fig. 12 and ¶ [0111]); and
operating the vehicle as a function of the classification (light type data may be used to refine the position estimate of the vehicle – see at least ¶ [0082]; a driver assist function may be controlled based on a refined position estimate – see at least Fig. 10 and ¶ [0010], [0099]).  

Regarding claim 5, Strassenburg further teaches: 
wherein the operation includes a localization of the vehicle (at 86, a refined position estimate is determined – see at least Fig. 10 and ¶ [0097].  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg in view of Faber et al. (US 2014/0071702 A1, “Faber”).

Regarding claim 3, Strassenburg fails to teach but Faber discloses a method and control unit for influencing a lighting scene ahead of a vehicle and teaches:
wherein the classification includes determining whether the source of light is a road user (classification categories for light objects include a singular headlight and/or a rear light, a headlight pair and/or a rear light pair of a passenger car, a headlight pair and/or a rear light pair of a truck, a passing vehicle, the position lights of a vehicle, road lights or road lighting, traffic signs or size message signs, guide posts, ground reflection, reflections from guardrails, and the like – see at least ¶ [0033]). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system and method of determining a vehicle position of Strassenburg to provide for classifying the source of light, as taught by Faber, to influence the 

Regarding claim 4, Strassenburg fails to teach but Faber discloses a method and control unit for influencing a lighting scene ahead of a vehicle and teaches:
wherein the operation includes an adaptation of at least one illuminant of the vehicle (light control may be optimized based on categories – see at least ¶ [0028]; e.g., turning off or changing illumination characteristics when a passing vehicle is classified – see at least ¶ [0031]). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system and method of determining a vehicle position of Strassenburg to provide for adapting an illuminant of the vehicle, as taught by Faber, to suppress glare for as long as possible for both the driver and the driver of the passing vehicle (Faber at ¶ [0031]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg in view of Fridman (US 2018/0025235 A1).

Regarding claim 6, Strassenburg fails to teach but Fridman discloses crowdsourcing the collection of road surface information and teaches:
wherein the map is requested at least partly from an external server and/or received at least partly from the external server (map database 160 may be located remotely – see at least ¶ [0102]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system and method of determining a vehicle .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AARON L TROOST/             Primary Examiner, Art Unit 3666